PER CURIAM.
In Home Savings and Loan Ass’n v. Turtle Reef Associates, 409 So.2d 1191 (Fla. 4th DCA 1982), this Court reversed a money judgment and issued its mandate. Upon consideration, the trial court issued its judgment in accordance with a mandate, and did two things:
A. The earlier judgment in question having been paid, the court correctly undertook to undo what it had done by now entering judgment in favor of Home Savings and Loan Association of Florida against W.R. Scott, as receiver of Turtle Reef Associates, Inc., in the sum of $120,-885.30. We affirm this portion of the appealed judgment.
B. The appealed judgment withheld execution on the judgment pending further order of the Court. The beneficiary of the judgment, Home Savings, appeals. We reverse and remand with directions to issue execution at once without qualification or restriction.
Without laboring the issue the trial court’s action in denying or delaying execution, however well intentioned, is nothing more or less than an effort to alter the letter and spirit of this Court’s opinion in Home Savings and Loan Ass’n v. Turtle Reef Associates, supra, and the consequent mandate. As such, the effort must be reversed. Berger v. Leposky, 103 So.2d 628 (Fla.1958); Silverman v. Lichtman, 296 So.2d 495 (Fla. 3d DCA 1974); Blackhawk Heating & Plumbing Co. v. Data Lease Financial Corp., 328 So.2d 825 (Fla.1975) and Robbins v. Pfeiffer, 407 So.2d 1016 (Fla. 5th DCA 1981).
It should be clearly understood that our gaze here is limited to the issue of compliance with the mandate. We offer no opinion or inference as to the undecided underlying issues in this litigation.
Reversed and remanded for further proceedings consistent herewith.
HERSEY and WALDEN, JJ., concur.
ANSTEAD, J., dissents without opinion.